﻿ It is with great pleasure that I extend to you, Sir, the congratulations of Austria on your election as President of the General Assembly. We greet you as an outstanding representative of Africa and of a country with which Austria enjoys close and friendly relations. Your rich diplomatic experience and your well-known commitment to the cause of the United Nations assure the General Assembly of objective and constructive leadership.
50.	We also wish to express our sincere thanks to your predecessor, Mr. Jorge Illueca, who guided the General Assembly with great tact and skill. We are indeed grateful to him for his contribution to the work of the Organization.
51.	I would like to welcome most cordially the delegation of the new Member State, Brunei Darussalam. We are looking forward to close and fruitful co-operation.
52.	Before the beginning of this session of the General Assembly, the relations between the United States and the Soviet Union were marked by increased confrontation, mistrust and mutual recriminations and, above all, by the continuation of a devastating arms race. The meetings of last week encourage us to hope that the dialogue will be resumed. The world expects a lessening of tensions and a reduction in the gigantic stockpiles of weapons.
53.	In Europe, in our own region, Austria contributes to the strengthening of security and co-operation by its active participation in the Conference on Security and Co-operation in Europe process. This process is of particular importance to the smaller European States because it offers them a unique chance to play an active role in shaping their destiny. Thus, the Conference on Confidence- and Security- building Measures and Disarmament in Europe, meeting at Stockholm, as well as the forthcoming meetings at Budapest and Ottawa, are of utmost importance.
54.	The world economic situation requires determined co-operation between North and South to alleviate the plight of the developing countries. The burden of debt which many developing countries have to bear reduces their living standards even further. This problem cannot be solved by banking operations alone but requires, in our opinion, a sharing of responsibility by the Governments of the creditor countries.
55.	Human rights and fundamental freedoms continue to be disregarded on a large scale. Oppression, political persecution and economic exploitation cast a dark shadow over the lives of millions of people.
56.	Peace is threatened by a large number of regional conflicts and crises in the Middle East, Central America, Cambodia, Afghanistan, Cyprus and southern Africa.
57.	In his report on the work of the Organization, the Secretary-General has outlined in clear and courageous terms the obstacles to the efficient functioning of the United Nations. We support his suggestions to increase the effectiveness of the United Nations. We join him in appealing to all Member States not to carry political controversies into the specialized agencies. Austria supports his efforts to strengthen the Organization as an instrument to maintain peace and to promote international co-operation. Peace-keeping operations of the United Nations will continue to play an essential role. We urge all Member States to share in their financing.
58.	The fortieth anniversary of the United Nations in 1985 offers a welcome opportunity to give serious consideration to a better functioning of the world Organization. Let us explore together all possibilities of making better use of the United Nations in dealing with mankind's problems of today and the challenges of the future. We have to give more attention to the social dimensions of development and to economic policies which will not weaken but strengthen the social fabric of societies and democratic structures. We are convinced that the United Nations could play a most important role in addressing those fundamental issues and in promoting policies which would be beneficial, especially to the weaker and more vulnerable members of the international community.
59.	At previous sessions of the General Assembly, Austria has explained its positions on many important agenda items. These positions remain unchanged. Today, I should like to focus on four problems.
60.	I wish to start with human rights, because the individual and his well-being is the basic motivation of all political action. There is abundant evidence of a widening gap between the universally accepted norms of human rights and the dark reality in many countries. All Members of the United Nations have an obligation to change this situation, which is an affront to human dignity.
61.	There are two areas where progress is overdue: the abolition of torture and the restriction or elimination of the death penalty. We trust that the Assembly will successfully complete the respective legal instruments. We shall continue to contribute actively towards this goal.
62.	The implementation of human rights requires intensive efforts by every State within its own borders, as well as at the regional and global levels. Specific steps within each region to improve the protection of fundamental rights and freedoms are particularly promising. In this context, the member States of the Council of Europe will meet at Vienna in March 1985 to hold a conference on human rights.
63.	Let me assure representatives that whenever Austria speaks up in favour of human rights in a specific region or country, our only motivation is concern for the individual, his freedom and dignity.
64.	Austria also believes that all human rights are interlinked. Human dignity cannot be upheld in the absence of adequate economic, social and cultural conditions. On the other hand, adverse social and economic circumstances can never justify the denial of individual rights and freedoms.
65.	Central America is one of those regions where the denial of human rights has led to a cycle of violence, bloodshed and human suffering. At the same time, we witness a growing trend towards external intervention. The East-West confrontation is casting its shadow over Central America.
66.	It has always been Austria's position that a solution to the crisis of Central America can be found only by the States of the region themselves. Efforts to achieve national reconciliation and to restore democracy in individual countries must be accompanied by a dialogue among all States and political forces of Central America. In order to be successful, the political peace process must be supported by measures to secure economic progress and social justice. This need is increasingly recognized. An encouraging sign in this direction is the meeting of the member States of the European Community and Portugal and Spain with the Contadora Group and the Central American countries at San Jose on 28 and 29 September 1984.
67.	Austria will continue to support the Contadora process as an independent Latin American initiative for peace and progress. We appreciate the acceptance of the Contadora Act on Peace and Co-operation in Central America by Central American States and, in particular, by Nicaragua. We are convinced that all parties will continue to work for lasting peace in the region.
68.	The continuing crisis in Africa is a cause for special concern. Africa today faces two challenges: the immediate challenge of survival and the long- term challenge of development. It is a tribute to the leading statesmen of Africa that they have decided to rely first and foremost on their own efforts.
69.	However, Africa's crisis cannot be overcome by the African peoples alone. Increased assistance will be required. Thus, we are concerned about the difficulties encountered during the last replenishment of IDA and about the present problems of IFAD. Above all, we need a stronger commitment from all sides, irrespective of social systems and historical backgrounds. This requires greater understanding for the problems of indebtedness which confront many developing countries. We also need a better appreciation of the social and political difficulties arising from painful adjustment programmes which hit the poor more than anybody else.
70.	Austria welcomes the African initiative of the Secretary-General. We have participated actively in the deliberations of the Economic and Social Council on this subject. We regret that no agreement could be reached on a framework of action. My country will increase its own efforts to provide assistance to Africa. That continent—and above all its least developed countries—is already a main focus of Austrian development assistance.
71.	It is our strong belief that a peaceful and harmonious development of Africa cannot succeed without the elimination of the abhorrent system of apartheid, which constitutes a most serious violation of human rights and dignity.
72.	The Palestinian question has been before the United Nations for many years. Year after year, its solution becomes more difficult. Thus, the Middle East is a permanent hotbed of conflict and a serious threat to world peace.
73.	Many plans for the solution of the conflict have been proposed. I wish to refer to the decisions adopted on 9 September 1982 by the Twelfth Arab Summit Conference, held at Fez, and the Reagan plan of 1 September 1982, confirmed by the President of the United States before the Assembly at this session. The Egyptian-French initiative within the United Nations framework also contains valuable suggestions.
74.	Austria's position is clear: we reject policies based on military superiority and occupation of foreign territories. Any solution must be based on Israel's withdrawal from the occupied territories, on the recognition of Israel's existence as a sovereign and independent State within secure and recognized borders, as well as on the recognition of the national rights of the Palestinian people, including the right to its own State.
75.	Together with the majority of the members of the Assembly, we continue to recognize the PLO as the representative and spokesman of the Palestinian people. Therefore, the PLO has to be included in all efforts to find a just and peaceful solution.
76.	Israel's policy of de facto annexation violates international law. We strongly condemn its policy of establishing settlements in the occupied territories.
77.	All parties to the conflict—Israelis and Palestinians, as well as the Arab States—must make new efforts towards peace. The initiation of such a peace process cannot wait any longer. An immediate halt to the settlements policy in the occupied territories, an end of the attacks in Israel and the complete withdrawal of Israeli troops from southern Lebanon are necessary to create the confidence needed for successful negotiations.
78.	Permit me now to address briefly the problem of South Tyrol, a subject which directly concerns Austria. We have good and friendly relations with Italy as one of our most important neighbours. These relations have been further improved by the official visit by Prime Minister Graxi and Foreign Minister Andreotti to Vienna last February.
79.	In 1969 the resolutions of the General Assembly of 1960 and 1961 led to an agreement between Austria and Italy on a new framework of autonomy for South Tyrol. However, 15 years later, some of the provisions of that autonomy agreement still remain to be fulfilled. This is particularly the case with regard to the use of the German language. Despite the agreement in principle of May 1983 between the Italian Government and the minority concerned, that important provision has, to our regret, still not been implemented. This has significantly increased the concern of the South Tyrolean population. We are confident that the promise made by Prime Minister Graxi at Vienna to implement that provision will soon be fulfilled.
80.	Austria has noted with satisfaction that the assurance given by the Italian Head of Government regarding the establishment of an autonomous section of the regional administrative court in Bozen has already been honoured by the passing of appropriate legislation. The commitments made by Prime Minister Craxi at Vienna and by Foreign Minister Andreotti at Venice increase our confidence that the Italian Government will soon take the remaining steps for a mutually accepted and full implementation of South Tyrolean autonomy.
81.	The issues I have dealt with have more in common than one may realize at first glance. In every instance, the key to their peaceful solution lies in readiness to engage in dialogue, respect of the rights of others and willingness to compromise. Austria's own experience encourages us to promote close and friendly relations with all our neighbours. It shapes our approach towards the solution of regional conflicts and motivates our co-operation in international organizations.
82.	Let me close my statement with a personal recollection: Shortly after the end of the Second World War, I met with many young people from all over Europe. We came from destroyed towns and villages in a continent devastated by war. We had few personal belongings; we had no riches; our countries were in ruins. But we had three things: hope, optimism and an unshakeable belief in our ability to rebuild our countries, to abolish hate and mistrust and to shape a new world.
83.	Since then, much has been achieved. And now, having reached a somewhat riper age and also responsible positions, we are unsure and deeply pessimistic about our ability to solve the problems of today. Let us approach the problems we face with optimism and hope and with a belief in the future of mankind. Let us recapture the spirit of our youth. We owe it to the young people of today whose world we are shaping.
